Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse Group I in reference to claims 1-10, drawn to compound of structure as in instant claim 1 in the reply filed on 10/10/2022 is herein acknowledged. 
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-10 are examined herein on the merits.

Claim Objections
Bottom claim 4 is objected to because of the following informalities: Two claims have the same number 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 (bottom claim 4) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the n of both L1 and L2 is an integer from 1-12" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 3 in its dependency chain recites “n is 10” i.e claim 4 does not have antecedent basis for the range.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 10,836,782. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to mito-magnolol compounds of structure as in instant claim 1. Claims of ‘782 are drawn to mito-honokiol compounds.
	The difference between the ‘782 patent claims 1, 3, 4, 6, 7, 9, 10, 12, 13 and the instant invention is the position of the 
    PNG
    media_image1.png
    123
    145
    media_image1.png
    Greyscale
group on the phenyl ring.  This group is in the ortho position in the instant claims, whereas in the ‘782 patent it is in the para position in one of the phenyl rings.
	The difference between the ‘782 patent claims 1, 2, 5, 8, 11 and the instant invention is the position of the -OH group on the phenyl ring.  This group is in the ortho position in the instant claims, whereas in the ‘782 patent it is in the para position in one of the phenyl rings.	
In In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947), it was well established that compounds which differ only in the placement of substituents in a ring system is obvious absent unexpected results. For example, it is obvious to prepare an ortho substituted phenyl when the art teaches a para substituted phenyl with a reasonable expectation of success.  Specifically, an ortho substituted phenyl and para substituted phenyl are considered positional isomers and are obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare positional isomers based on the teachings of ‘782.  For example, a skilled artisan would be motivated to prepare an ortho substituted phenyl group instead of a para substituted group in an attempt to prepare more HNK derivatives for inhibiting lung cancer cells as seen in the ‘782 patent.

2) Claims 1, 2, 3, 6, 7, 8, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 of U.S. Patent No. 11,083,739. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to mito-magnolol compounds of structure as in instant claim 1. Claims of ‘739 are drawn to mito- magnolol compounds of formula (I).
Instant mito-magnolol compounds contain -O-L2 which can be -O-H and ‘739 patent claim 4 contains -OCH3 on the phenyl ring i.e the difference between the ‘739 patent claim 4 and the instant invention is -OCH3 for -OH on the phenyl ring.  
It is well established that the substitution of methyl for hydrogen on a known compound is not patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare mito-magnolol compounds wherein -O-L2 is -OH as in instant compounds in an attempt to prepare more mito-magnolol derivatives for inhibiting melanoma, since ‘739 teaches mito-magnolol compounds wherein -O-L2 is -OCH3.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare mito-magnolol compounds wherein -O-L2 is -OCH3 (compounds in ‘739) in an attempt to prepare more mito-magnolol derivatives for inhibiting melanoma, since instant claims teach mito-magnolol compounds wherein -O-L2 is -OH.
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627